     Case 7:19-cv-00050-O-BP Document 40 Filed 02/09/21              Page 1 of 1 PageID 297


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

THOMAS SAWYER,                                 '
TDCJ No. 579557,                               '
                                               '
                      Petitioner,              '
                                               '
v.                                             '           Civil Action No. 7:19-cv-050-O-BP
                                               '
BOBBY LUMPKIN, Director,                       '
Texas Dep’t of Criminal Justice,               '
Correctional Institutions Division,            '
                                               '
                      Respondent.              '

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges
the validity of a prison disciplinary proceeding. The United States Magistrate Judge entered his
Findings, Conclusions, and Recommendation in which he recommends that the petition be denied
and that Petitioner’s pending motions be denied as moot. See ECF No. 25. Petitioner and Respondent
have filed objections. See ECF Nos. 26, 39.
        The District Court reviewed de novo those portions of the Findings, Conclusions, and
Recommendation to which objections were made and reviewed the remaining Findings, Conclusions,
and Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,
conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are
correct and they are hereby adopted and incorporated by reference as the Findings of the Court.
        Accordingly, the petition for writ of habeas corpus is DENIED. All pending motions are
DISMISSED as MOOT.
        SO ORDERED this 9th day of February, 2021.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
